DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Mark W. Catanese on 08 June 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. 
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1.	(Currently Amended) A light control device comprising:
	a light transmission/reception unit installed in a movable body and including an emission unit configured to emit a light and a light receiving unit configured to receive [[the]] light reflected by an object around the movable body; and
	a control unit configured to control the emission unit to continuously shift the light emitted by the emission unit in a first direction and a second direction crossing the first direction to repeatedly perform helical scanning including helical turns and a return movement,
wherein the control unit moves the light from a start point over plural layers to an end point during the helical turns, and moves the light from the end point directly to the start point, crossing over the plural layers, within a predetermined angle range during the return movement.  

2.	(Previously Presented) The light control device according to claim 1, further comprising a signal processing unit configured to:
	obtain a first angle information indicating an emission angle of the light emitted by the emission unit in the first direction; and

	wherein the control unit controls the emission unit based on the first angle information and the second angle information.

3.	(Currently Amended) The light control device according to claim 2, wherein, when an angle of the second angle information becomes a predetermined angle, the control unit controls the emission unit such that the first angle information is determined to be a first reference angle and the second angle information is determined to be a second reference angle.

4.	(Previously Presented) The light control device according to claim 1, further comprising a detecting unit configured to detect at least one of a distance to the object and an angle of the object based on a light receiving result of the light receiving unit.  

5.	(Previously Presented) The light control device according to claim 1,
	wherein the first direction is a horizontal direction,
	wherein the control unit controls the emission unit such that the light is emitted in an omnidirection of the first direction, and
	wherein the light receiving unit receives the light reflected by the object existing in the omnidirection of the first direction.  

6.	(Previously Presented) A light control method executed by a light control device comprising a light transmission/reception unit installed in a movable body and including an emission unit configured to emit a light and a light receiving unit configured to receive the light reflected by an object around the movable body,
	the method comprising a control process to control the emission unit to continuously shift the light emitted by the emission unit in a first direction and a second direction crossing the first direction to repeatedly perform helical scanning including helical turns and a return movement,


7.	(Previously Presented) A non-transitory computer-readable medium storing program executed by a light control device comprising: a light transmission/reception unit installed in a movable body and including an emission unit configured to emit a light and a light receiving unit configured to receive the light reflected by an object around the movable body; and a computer,
	the program causing the computer to function as a control unit configured to control the emission unit to continuously shift the light emitted by the emission unit in a first direction and a second direction crossing the first direction to repeatedly perform helical scanning including helical turns and a return movement,
wherein the control unit moves the light from a start point over plural layers to an end point during the helical turns, and moves the light from the end point directly to the start point, crossing over the plural layers, within a predetermined angle range during the return movement.  

8.	(Cancelled)

9.	(Cancelled) 

10.	(Cancelled)

11.	(Currently Amended) The light control device according to claim 1, wherein, when [[the]] a emission angle of the light in the first direction is in the predetermined angle range, the control unit increases the emission angle of the light by a first angle in the second direction to successively shift the light over plural layers from a start layer to an end layer, and when the emission angle of the light in the first direction is in the predetermined angle range after shifting the light to the end layer, the control unit shifts the emission angle of the light from the end layer to the start layer.
	


13.	(Cancelled) 

14.	(Cancelled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./Examiner, Art Unit 3645        

  /YUQING XIAO/  Supervisory Patent Examiner, Art Unit 3645